Bloodworti-i, J.
In the case of Whittier Mills v. Jenkins, 23 Ga. App. 328 (1) (98 S. E. 236), this court held that “the petition set forth a cause of action, and the court did not err in refusing to dismiss the case on oral motion.” The allegations of the petition in this case are so very similar to those in the Jenkins case, as shown by the record filed in the office of the clerk of this court, that the ruling in that case is absolutely controlling in this; and the court erred in dismissing this case on oral motion.

Judgment reversed.

Broyles, C. J., and Luke, J., concur.